          Case 1:20-cv-00289-RAH-KFP Document 51 Filed 12/28/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

SHANTANA WILSON,                         )
                                         )
          Plaintiff,                     )
                                         )
v.                                       )       Case No. 1:20-cv-289-RAH-KFP
                                         )                   (WO)
DONALD VALENZA, et al.,                  )
                                         )
          Defendants.                    )

                                        ORDER

     I.      INTRODUCTION

          This action is before the Court on the Motion to Dismiss filed by Defendants

Donald Valenza, Tonya Spivey, Mark Trawick and Roy Caine under Federal Rule

of Civil Procedure 12(b)(6) (Doc. 45) filed on November 14, 2020.

          Shantana Wilson (“Wilson”) filed her initial complaint (Doc. 1) on April 29,

2020. After being afforded two opportunities to amend her complaint, the operative

Second Amended Complaint brings claims under 42 U.S.C. § 1983 (Counts I, II III,

IV and V), and state law claims for assault and battery (Counts VI, VII, VIII, IX and

X). Wilson alleges she suffered injuries on April 26 and 27, 2019 due to excessive

force used against her while she was incarcerated in the Houston County jail. (See

Doc. 44.) The Second Amended Complaint only seeks monetary damages; Wilson

does not seek any injunctive relief.


                                             1
      Case 1:20-cv-00289-RAH-KFP Document 51 Filed 12/28/20 Page 2 of 8




       For the following reasons, the motion1 is due to be GRANTED.

II.    LEGAL STANDARD

       Because the motion to dismiss is filed under Fed. R. Civ. P. 12(b)(6), the Court

accepts the Plaintiff’s factual allegations as true, Hishon v. King & Spalding, 467

U.S. 69, 73 (1984), and construes the operative complaint in the Plaintiff’s favor,

Duke v. Cleland, 5 F.3d 1399, 1402 (11th Cir. 1993). In analyzing the sufficiency of

pleading, the Court is guided by a two-prong approach: one, the Court is not bound

to accept conclusory statements of the elements of a cause of action and, two, where

there are well-pleaded factual allegations, the Court should assume their veracity

and then determine whether they plausibly give rise to entitlement to relief. See

Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009).

       “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007). To survive a motion to dismiss, a complaint need not contain

“detailed factual allegations,” but instead the complaint must contain “only enough

facts to state a claim to relief that is plausible on its face.” Id. at 570. The factual

allegations “must be enough to raise a right to relief above the speculative level.” Id.


1
  Counts V and X are asserted against an unserved defendant, and therefore are not the subject of
the motion to dismiss. Further, Spivey, Trawick and Caine do not seek dismissal of the § 1983
claims (Counts II, III and IV) asserted against them.
                                               2
       Case 1:20-cv-00289-RAH-KFP Document 51 Filed 12/28/20 Page 3 of 8




at 555.

III.   FACTS

       Wilson alleges the following facts in her Second Amended Complaint against

the Defendants:

       On April 26, 2019, Wilson was arrested for burglary and taken to the Houston

County jail. (Doc. 44, p. 4.) While there, over the course of the next two days,

Wilson encountered deputy sheriffs Spivey, Trawick, Caine, and Moultrie, all of

whom engaged in an flurry of “violent beating, tasing, kicking and verbally abusing

Ms. Wilson, the Plaintiff, who posed no threat to herself, the officers or others.”

(Doc. 44, p. 4.) For example, as to Spivey and Caine, after receiving a series of

threats from Spivey, Wilson got on her knees and “[w]hile on her knees and

handcuffed, Officer Caine . . . kicked Ms. Wilson on the left side of the back of her

head with such force, it knocked Ms. Wilson to the floor.” (Doc. 44, p. 5.) While on

the floor, Defendant Moultrie “choked Ms. Wilson from behind and banged Ms.

Wilson’s head on the concrete floor up to five times with her face and forehead

hitting the floor repeatedly.” (Doc. 44, p. 5.) Then, later that evening, “Defendant

Caine, pushed Ms. Wilson to the floor as Defendant Trawick, a large white male,

kicked Ms. Wilson in the back of her head.” (Doc. 44, p. 6.)




                                         3
      Case 1:20-cv-00289-RAH-KFP Document 51 Filed 12/28/20 Page 4 of 8




      The following morning when breakfast was delivered to Wilson’s cell,

“Defendant Spivey, without justification and with deliberate indifference, tased Ms.

Wilson.” (Doc. 44, p. 6.) Wilson received medical treatment approximately two

hours later.

      According to Wilson, as a result of her treatment by the deputies, she “suffered

extreme emotional distress, mental anguish, post-traumatic stress, nightmares,

permanent body scarring from the taser, physical pain and bodily injuries.” (Doc.

44, pp. 6-7.) “The force of the physical abuse caused Ms. Wilson’s forehead [to]

swell.” (Doc. 44, p. 5.) It has also caused “severe and ongoing headaches and bodily

injuries.” (Doc. 44, p. 7.)

IV.   DISCUSSION

      A. Official Capacity § 1983 Claim against Sheriff Valenza

      Count I of the Second Amended Complaint seeks monetary damages against

Defendant Donald Valenza, the Sheriff of Houston County, Alabama, in his official

capacity only. Valenza seeks dismissal of this count, the only one against him, on

grounds of immunity. This count is due to be dismissed.

      Claims asserted under 42 U.S.C. § 1983 against state or county officials in

their “official capacity” are tantamount to suits against the state governmental

entities served by such defendants and, absent waiver or consent, are barred by the

Eleventh Amendment to the United States Constitution. See McMillian v. Monroe

                                          4
      Case 1:20-cv-00289-RAH-KFP Document 51 Filed 12/28/20 Page 5 of 8




County, 520 U.S. 781, 785 n. 2 (1997) (observing that “a suit against a governmental

officer ‘in his official capacity’ is the same as a suit ‘against [the] entity of which

[the] officer is an agent’”) (alterations in original) (quoting Kentucky v. Graham, 473

U.S. 159, 165 (1985) (quoting in turn Monell v. New York City Department of Social

Services, 436 U.S. 658, 690 n. 55 (1978)); see also Lassiter v. Alabama A&M

University, 3 F.3d 1482, 1485 (11th Cir. 1993) (“Official capacity actions seeking

damages are deemed to be against the entity of which the officer is the agent.”).

Alabama has not waived its Eleventh Amendment immunity in § 1983 cases, nor

has Congress abrogated it. Holmes v. Hale, 701 F. App’x 751, 753 (11th Cir. 2017)

(citing Carr v. City of Florence, 916 F.2d 1521, 1525 (11th Cir. 1990)).

      Alabama sheriffs are deemed to be “arms of the State” when engaged in law

enforcement activities and, consequently, are entitled to Eleventh Amendment

immunity when sued in an official capacity under § 1983 for retrospective money

damages. McMillian, 520 U.S. at 793 (“Alabama sheriffs, when executing their law

enforcement duties, represent the State of Alabama, not their counties.”).

Accordingly, Wilson’s § 1983 claim (Count I) against Houston County Sheriff

Donald Valenza in his official capacity is due to be dismissed.

      B.     State Law Assault and Battery Claims against Deputy Sheriffs
             Tonya Spivey, Mark Trawick and Roy Caine

      Deputy Sheriffs Tonya Spivey, Mark Trawick and Roy Caine are sued both

in their individual and official capacities for assault and battery. The deputies, with
                                          5
      Case 1:20-cv-00289-RAH-KFP Document 51 Filed 12/28/20 Page 6 of 8




little discussion of the factual allegations, argue they are entitled to state agent,

sovereign, and jailer immunities. Of these, the Court need only discuss the defense

of sovereign immunity, as that is dispositive as to the state law claims for assault and

battery against these defendants.

      Spivey, Trawick and Caine assert that, as deputy sheriffs, and given Wilson’s

allegation that they were working in the line and scope of their employment at the

time of the incidents at issue, they are absolutely immune from suit pursuant to § 14

of the Alabama Constitution of 1901. (Doc. 46, p. 5) (citing Ex parte Cranman, 792

So. 2d 392 (Ala. 2000) (discussing Art. I, § 14, Ala. Const. of 1901)). Thus, they

argue that Wilson’s state-law claims of assault and battery asserted against them are

due to be dismissed. The Court agrees.

      In Tinney v. Shores, the Eleventh Circuit held that under § 14 of the Alabama

Constitution of 1901, “sheriffs and deputy sheriffs, in their official capacities and

individually, are absolutely immune from suit when the action is, in effect, one

against the state.” 77 F.3d 378, 383 (11th Cir. 1996) (citing Phillips v. Thomas, 555

So. 2d 81, 83 (Ala. 1989)). The only exception to § 14 immunity, the Eleventh

Circuit noted, involves “actions brought to enjoin the sheriff’s conduct.” Id. (citing

Alexander v. Hatfield, 652 So. 2d 1142, 1143 (Ala. 1994)).

      Here, like in Tinney, the relief sought by Wilson in her state-law claims

against the deputies is monetary, not injunctive. Therefore, under the holding in


                                           6
      Case 1:20-cv-00289-RAH-KFP Document 51 Filed 12/28/20 Page 7 of 8




Tinney, the Court finds that Spivey, Trawick and Caine, in both their individual and

official capacities, are entitled to sovereign immunity on Wilson’s state-law claims

for assault and battery. See Daniel v. Howell, No. 2:20-CV-145-WKW, 2020 WL

7029152, at * 6 (M.D. Ala. Nov. 11, 2020) (applying Tinney and dismissing with

prejudice state law claims against sheriff for, among others, assault and battery);

Carr, 916 F.2d at 1527; Todd v. Bailey, No. 3:12cv589-MHT, 2018 WL 1674459,

at * 22 (M.D. Ala. Apr. 6, 2018); Cunningham v. Culliver, No. 10–00114–CG–M,

2011 WL 6092431, at *20 (S.D. Ala. 2011); Ex parte Tuscaloosa Cty., 796 So. 2d

1100, 1106 (Ala. 2000); Matthews v. Alabama A & M Univ., 787 So. 2d 691, 698

(Ala. 2000). Accordingly, the Court finds that Counts VII, VIII and IX are due to

be dismissed.

V.    CONCLUSION

      Based on the foregoing, it is

      ORDERED as follows:

      1. The Motion to Dismiss (Doc. 45) filed by Defendants Donald Valenza,

Tonya Spivey, Mark Trawick and Roy Caine is GRANTED;

      2. Count I, the sole claim against Defendant Donald Valenza, is dismissed

with prejudice, and therefore Defendant Donald Valenza is dismissed as a party to

this matter;




                                         7
     Case 1:20-cv-00289-RAH-KFP Document 51 Filed 12/28/20 Page 8 of 8




      3.    Counts VII, VIII and IX, all asserting claims for assault and battery

against Defendants Tonya Spivey, Mark Trawick and Roy Caine, are hereby

dismissed with prejudice;

      4.    This matter shall proceed forward against Defendants Tonya Spivey,

Mark Trawick and Roy Caine on the § 1983 claims (Counts II, III and IV) for

excessive and unreasonable force; and,

      5.    This matter shall proceed forward against unserved Defendant Moultrie

as set forth in Counts V and X. However, the Plaintiff shall show cause on or by

January 18, 2021 as to why this action against unserved Defendant Moultrie

should not be dismissed without prejudice for failure to perfect service,

pursuant to Fed. R. Civ. P. 4(m).

      DONE, this 28th day of December, 2020.


                                      /s/ R. Austin Huffaker, Jr.
                               R. AUSTIN HUFFAKER, JR.
                               UNITED STATES DISTRICT JUDGE




                                         8
